SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

690
KA 14-00057
PRESENT: SCUDDER, P.J., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

ELAINA J. MEAD, ALSO KNOWN AS ELAINA MEAD,
DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (NICHOLAS P. DIFONZO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered December 4, 2013. The judgment convicted
defendant, upon her plea of guilty, of attempted menacing a police
officer or peace officer.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    June 12, 2015                          Frances E. Cafarell
                                                   Clerk of the Court